Title: To George Washington from Timothy Pickering, 18 July 1779
From: Pickering, Timothy
To: Washington, George


        
          Sir
          Philadelphia July 18 1779.
        
        Last evening an express arrived here from Charlestown, which place he left the 23d of June. He brought a letter of that date to the honble Mr Laurens, who gave the following extract, viz.
        
        “General Lincoln having received such intelligence of the intentions, strength & position of the enemy as rendered it advisable to attack them at Stono Ferry, did so on the 20th inst., about 7 o’clock in the morning, with great vigour. They were advantageously posted, and covered by three strong redoubts and a well constructed Abbatis, supported by several pieces of artillery. The piquets having been driven in, the attack began on the right, which was instantly continued thro’ the line. A large body of highlanders sallied out on our left, but were soon driven with considerable slaughter into their redoubts. The action continued without intermission 56 minutes, when, as the General could not draw the enemy out of their lines (which were so strongly constructed that our light field pieces could make no impression on them) as the force of the enemy was much greater than had been represented, and as they had, during the engagement, obtained a large reinforcement from John’s Island, our troops were with drawn from the lines, and all our artillery and wounded brought off. Our loss is not considerable. Many of the wounded are already o⟨n⟩ duty, and most of the rest (their wounds being slight) it is judged will soon recover. The enemy’s loss is supposed to be much greater, as a number of their dead were reckoned on the ground, and it was observed that their field pieces were several times without a man to work them. Upon the whole, tho’ we had not the wished for success, our people are convinced that they would have beaten the enemy if they had quitted their lines; and it is probable from the enemy’s sticking close to them, that they were of the same opinion. Our men are in high spirits, & wish for a fair trial, by equal numbers, in the open field.”
        We received intelligence of this action on Friday the 16th by three masters of vessels belonging to Massachusetts Bay, who also left Charlestown on the 23d of June, in a small boat with which they coasted along till they came to Baltimore. The information they say they recd at Charlestown was, that Prevost having marched out of his lines, Genl Lincoln marched out to meet him—that the action continued only 17 minutes, when the enemy gave way, & were pursued to their lines—that the highlanders & grenadiers rallying endeavoured to turn Genl Lincoln’s right, but were repulsed and driven back to their works—and that Lincoln would probably have carried them, had not the enemy been reinforced from John’s Island.
        They farther informed, that on Tuesday the 22⟨nd⟩ three gallies were ordered from Charlestown to Wappoo Cut, which leads to Stono Ferry: that at 2 o’clock on Wednesday morning the town was alarmed by a heavy fire of cannon, which continued till four: that soon after sun-rise they left Charlestown in their boat, and on the 25th arrived

at George Town, where the Capt. of the fort coming off, asked what news, particularly whether any gallies went from Charlestown on Tuesday; and being answered that there had, he then told them an express had arrived there, who said the three gallies had proceeded thro’ Wappoos Cut to the bridge thrown by Prevost over Stono ferry, which they destroyed, and then took the Comet and another galley which came up to defend it. The express who arrived last evening said two of the enemy’s gallies were taken.
        These Masters also informed, that a heavy cannonade began again on the 23d at about half after six in the morning, & continued in their hearing till Noon, when they were 18 miles from Sullivan’s island. They concluded this was a second attack on Prevost, both in front and rear: for on the 20th (the day of the action before described) in the morning, they saw Genl Moultrie embark at Charlestown with a body of men, said to be 1700, and that they were going to James Island & from thence on to John’s Island: that Pulaskie accompanied him with his dragoons. Upon being asked why Pulaskie with his horse were not with Genl Lincoln, they answered—that the enemy’s horse were on John’s island. That Genl Lincoln had ordered some heavy artillery from Charlestown, which they saw in the gondolas. Our forces not being very respectable as to numbers, when Major Rice left Charlestown, I was led to ask where the men came from that enabled Generals Lincoln & Moultrie to take the steps they had described: they answered, that great numbers of militia had come in, in consequence of Governour Rutledges proclamations requiring it.
        We have been so egregiously imposed on before by the narratives of sailors, I would not have troubled your Excellency with this detail of information given from their memory had not these been masters of vessels, & very intelligent: one of them too (Capt. Carpenter) was my townsman, with whom I was very particular in my inquiries. He told me he sailed from Charlestown on the 29th of April in a ship of Mr Livingston’s (Continental Agent) with a load of rice for Boston, on Continental account: that he was taken the day after, & carried to Savanna, where he remained till June 16th, on board his own ship; when being told he was to go on board the prison ship, he with Captain Sargent his passenger (another of the 3 masters of vessels) made their escape at night in the ships boat, & arrived at Charlestown the 18th of June; where he saw General Lincoln & Govr Rutledge, who examined him respecting the enemy’s situation & strength in Georgia. He says he was informed at Savanna that Prevost left but 150 men there—that 90 of these had been detached to Ebenezer: that before he escaped, it was reported an army was coming from Carolina to repossess themselves of Georgia: that on his arrival at Charlestown

Mr Timothy the printer told him a body of Georgians & Carolinians had the latter end of May marched for Georgia, & had arrived at Purisberg. That on the morning of the 23d, just as they were getting into their boat to depart, some gentlemen on the wharf said some prisoners had been brought into Charlestown lines the evening before from Ebenezer. Mr Peters says Major Rice made mention of this expedition: I do not recollect it. Their report of taking the gallies was doubted, because a gentleman who left Charlestown the 5th of April said we had no gallies. Capt. Carpenter satisfied me on this head. He said when he sailed, the last of April, a new galley was almost ready to launch & two vessels had been cut down for gallies, one of which was completed. That 3 or 4 more are now cutting down for gallies: that our other naval force there consists of three 20 gun ships—7 brigs & 2 sloops. I am your Excellencys most obedt servant
        
          Tim: Pickering
        
      